Citation Nr: 1511486	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence, rated as 30 percent disabling from August 30, 2010, and as 70 percent disabling from February 14, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted a 30 percent rating for PTSD with major depressive disorder and alcohol dependence.  

In March 2014, the RO increased the rating to 70 percent from February 14, 2014.  In October 2014, the Veteran submitted a statement disagreeing with the evaluation and the effective date of the increase.  The Board notes that the evaluation issue is already on appeal and as the case involves staged ratings, essentially the effective date for the increase is also for consideration.  That is, the Board must consider whether a rating greater than 30 percent is warranted prior to February 14, 2014, and whether a rating greater than 70 percent is warranted from that date.  

In April 2014, the Veteran submitted a claim for TDIU.  Information in the virtual folders shows that the RO is developing this claim, but it has not yet been adjudicated.  Accordingly, the Board finds the issue for consideration.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a TDIU claim is "part of," and not separate from, a claim of entitlement to an increased rating). 

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2012 VA Form 9, the Veteran indicated that he did not want a BVA hearing.  However, he submitted an "Appeal Hearing Options" form wherein he requested a local hearing with a Decision Review Officer (DRO).  In a July 2014 statement, the Veteran also requested a DRO hearing.  In reviewing the record, there is no indication that a DRO hearing was scheduled.  Thus, a remand is needed.  

VA medical records were last added to the virtual record in February 2014.  On remand, updated records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Coatesville VA Medical Center (VAMC) and any associated outpatient clinics for the period from February 2014 to the present.  

2.  Schedule the Veteran for a local DRO hearing.  The Veteran and his representative should be provided reasonable advance notice of the date, time and location of the hearing.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial increased rating for PTSD with major depressive disorder and alcohol dependence, rated as 30 percent disabling from August 30, 2010 and as 70 percent disabling from February 14, 2014.  The issue of entitlement to TDIU must also be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




